Citation Nr: 1426945	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee that granted service connection for degenerative disc disease of the cervical spine and assigned a noncompensable rating.  A September 2008 rating decision increased the rating to 10 percent for the entire appeal period.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In an August 2010 Board decision, the Board remanded the case for further evidentiary development.  In a May 2012 supplemental statement of the case, the RO continued the 10 percent rating, and the case is back before the Board for further appellate proceedings.  

The Veteran was scheduled for a Board hearing in March 2010; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Board acknowledges that the Veteran has contended that his service-connected cervical spine disability impacts his occupation.  A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for an increased rating.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran stated that his cervical spine disability has significant effects on his usual occupation.  See December 2007 VA examination.  Also, the Veteran has contended that he has been warned numerous times that if he does not stop trying to stretch and crack his neck instead of focusing on his work there may be grounds for termination.  See April 2008 notice of disagreement.  However, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected cervical spine disability.  Accordingly, TDIU due to the service-connected cervical spine disability has not been raised by the record and is not before the Board.  

It is unclear from the April 2014 statement whether the Veteran, through his representative, intends to raise the issues of entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD) and entitlement to a TDIU due to PTSD.  Therefore, the Board refers these matters to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2010 remand, the Board directed the AOJ to afford the Veteran a VA examination to assess the severity of the Veteran's cervical spine disability.  First, the Veteran was scheduled for a VA examination in September 2010, for which he failed to appear.  While the August 2010 notice letter informing the Veteran of the scheduled examination does not appear to have been returned by the Postal Service, the Board notes the ZIP code included in the letter does not match the current ZIP code of record.  Second, the Veteran was rescheduled for a VA examination in March 2012, for which he failed to appear.  While the January 2012 notice letter informing the Veteran of the scheduled examination does not appear to have been returned by the Postal Service, the address included in the letter does not match the current address of record.  Third, in May 2012, the AOJ contacted the Veteran and verified his current address.  The May 2012 report of contact states that a VA examination was scheduled.  The Veteran was scheduled for a VA examination in May 2012.  However, there is no indication in the record that the AOJ provided notice to the Veteran of the May 2012 examination, for which the Veteran failed to appear.  Because the Veteran was not afforded a VA examination, the AOJ's actions are not in conformity with the Board's August 2010 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  Notice of this examination should be sent to the correct address of record.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records pertinent to his cervical spine disability.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Please obtain VA treatment records from February 2012 to present.  

Associate any records obtained with the claims file or on VBMS/ Virtual VA.  

3. Afterwards, please schedule the Veteran for VA examination to determine the current nature and severity of the Veteran's cervical spine disability.  Please provide notice of the scheduled VA examination to the Veteran at his current address.  

In the scheduling of the examination, the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014)
The examiner should perform all necessary procedures, to include an interview of the Veteran and range of motion testing.  The examiner is asked to please address the current nature and severity of the cervical spine disability.  

The examiner should set forth the extent of any functional loss present for the service-connected cervical spine disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

The examiner is asked to please comment on whether there is favorable or unfavorable ankylosis.  Please also address the frequency and duration of any incapacitating episodes.  

Please also comment on the extent to which the cervical spine disability impacts the Veteran's functioning, to include his ability to work.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the veteran until he is notified; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

